      Case 1:19-cv-00955-LG-RHW Document 91 Filed 07/20/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUHERN DIVISION
                            IN ADMIRALTY

ST ENGINGEERING HALTER MARINE
& OFFSHORE, INC. d/b/a HALTER
MARINE & OFFSHORE                                                      PLAINTIFF

v.                                                CAUSE NO. 1:19cv955-LG-RHW

M/V RALPH E. BOUCHARD, in rem,
and BOUCHARD TRANSPORTATION
CO., INC., in personam                                              DEFENDANTS

BOLAND MARINE & INDUSTRIAL, LLC, et al.                             INTERVENOR
                                                                    PLAINTIFFS

              AGREED ORDER OF DISMISSAL WITH PREJUDICE

      THIS CAUSE came before the Court on the ore tenus motion of the

Intervenor Plaintiff, Boland Marine and Industrial, LLC, and Intervenor

Defendants, M/V Ralph E. Bouchard, her engines, tackle, apparel, appurtenances,

etc., in rem, Tug Ralph E. Bouchard Corp., in personam, and Bouchard

Transportation Co., Inc., in personam, to dismiss Intervenor Plaintiff, Boland

Marine and Industrial, LLC’s claims against Intervenor Defendants. The Court,

being fully advised of the premises, finds that the motion is well-taken and should

be granted.

      IS IT THEREFORE ORDERED AND ADJUDGED that the claims

asserted by Intervenor Plaintiff, Boland Marine and Industrial, LLC, against

Intervenor Defendants, M/V Ralph E. Bouchard, her engines, tackle, apparel,

appurtenances, etc., in rem, Tug Ralph E. Bouchard Corp., in personam, and
      Case 1:19-cv-00955-LG-RHW Document 91 Filed 07/20/20 Page 2 of 2




Bouchard Transportation Co., Inc., in personam, are hereby dismissed with

prejudice.

      SO ORDERED AND ADJUDGED this the 20th day of July, 2020.


                                            s/   Louis Guirola, Jr.
                                            Louis Guirola, Jr.
                                            United States District Judge




APPROVED AND AGREED:

s/Drury S. Holland                    ____________
Drury S. Holland (MS Bar No. 104371)
Counsel for M/V RALPH E. BOUCHARD, her engine, tackle,
apparel, appurtenances, etc., in rem,
TUG RALPH E. BOUCHARD CORP., in personam, AND
BOUCHARD TRANSPORTATION CO., INC., in personam

s/Paul J. Delcambre                   ____________
Paul J. Delcambre (MS Bar No. 6034)
Matthew W. McDade (MS Bar No. 103207)
Counsel for BOLAND MARINE & INDUSTRIAL, LLC




                                      –2–
